Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" and "18" have both been used to designate the sidewall in Fig 1. (Leaderline is incorrect, compare with 1a…maybe revert to dotted leaderline of original dorawings.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the hatch door".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 are rejected under 35 U.S.C. 102a2 as being anticipated by Verdadiero (US 20190118912 A1).
Regarding Claim 1 Verdadiero discloses a method of forming a covering for a lid, comprising: providing a mold having a male component (Fig. 1. top) and a female component (Fig. 1. Bottom3), the female component including a depression and a flange portion extending around a perimeter of the depression (See Fig. 1); inserting at least a portion of the covering (traction pad) into the depression of the female component so as to form a cavity in the at least a portion of the covering inserted into the depression (See Fig. 1.); inserting the male component into the cavity; removing the male component of the mold cavity when the covering has cooled; and removing the covering from the female component of the mold.  (These steps are not explicitly disclosed, but these steps are implicit in the operation of a normal mold in Fig. 1.)


Regarding Claim 2 Verdadiero discloses a method of claim 1 wherein the covering removed from the female component of the mold includes a central portion having a configuration corresponding to a configuration of the lid (This is true of the flat lid) and a flange projecting from the central portion.  (The shallow portion on the outside that is not a ridge is a flange.)

Regarding Claim 7 Verdadiero discloses method of claim 1 wherein the covering is formed from a polymer foam. (paragraph 23, at least, discloses the same process is used for EVA foam,)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being obvious over Verdadiero in view of Marc (US 20090236030 A1).
Regarding Claim 8 Verdadiero discloses method of claim 1, but does not explicitly disclose further comprising the additional step of machining a sheet to form the covering prior to inserting at least a portion of the covering into the depression of the female component.
	Marc discloses comprising a molding process with the additional step of machining a sheet to form the covering prior to inserting at least a portion of the covering into the depression of the female component. (paragraph 24)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the step of machining a sheet to form the covering prior to inserting at least a 

Regarding Claim 9, Verdadiero in view of Marc discloses the method of claim 1 further comprising the additional step of heating at least a portion of the mold prior to inserting the portion of the covering into the depression of the female component.  (Marc paragraph 27)

Regarding Claim 10, Verdadiero in view of Marc discloses the method of claim 1 further comprising the additional step of heating the covering to inserting the portion of the covering into the depression of the female component. (Marc paragraph 27)

Allowable Subject Matter
Claims 11-23 are allowed.
Claims 3, 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartlett (US 20130233228 A1) discloses a marine carpet.  Burroughs (US 5076188 A) discloses a hatch with a covering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                         14 Jan 2022